Case 2:20-cv-01711-GMN-BNW Document 13
                                    12 Filed 10/09/20
                                             10/06/20 Page 1 of 2
                                                                3
Case 2:20-cv-01711-GMN-BNW Document 13
                                    12 Filed 10/09/20
                                             10/06/20 Page 2 of 2
                                                                3




                                      IT IS SO ORDERED
                                      DATED: 4:01 pm, October 09, 2020



                                      BRENDA WEKSLER
                                      UNITED STATES MAGISTRATE JUDGE
